DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
With this office action, currently claims 1-20 are pending and the following list summarizes their status:
Claims 1-13 have been elected
Claims 14-20 have been withdrawn
Claim 9 is rejected under 35 U.S.C. § 103
Claims 1-13 are rejected under 35 U.S.C. § 103
Election/Restrictions
Applicant’s election without traverse of Claims 1-13 in the reply filed on 10/26/2020 is acknowledged. Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Leimbach et al. (US 20090270760 A1) in view of Dietz et al (US 20070167736 A1).
Regarding claim 1, Leimbach et al. discloses a targeting set for use with positioning a biopsy device relative to a patient, the targeting set comprising: (a) an obturator (fig. 2 element 520; obturator) having a seal cap (fig. 2 element 510; obturator seal cap); (b) a sleeve having a hub (fig. 2 element 560; sleeve assembly), wherein the sleeve defines a lumen configured to receive the obturator through the hub ([0046] the sleeve has a lumen and the obturator shaft can be disposed in the sleeve assembly; and (c) a latching assembly (fig. 2 element 524; lock feature), wherein the latching assembly includes an actuator arm attached to the seal cap (see Leimbach et al. annotated figure 2) and a catch (see Leimbach et al. annotated figure 2) positioned in the sleeve hub, the actuator arm having a (see Leimbach et al. annotated figure 2; the hole on the sleeve hub will receive the arm from 
    PNG
    media_image1.png
    478
    665
    media_image1.png
    Greyscale
[AltContent: textbox (Leimbach et al. Annotated Figure 2)]the seal cap), 


However, Leimbach et al. is silent on the proximal end of the actuator arm is configured to move radially inwardly to produce a radially outward movement of the distal end of the actuator arm to unlock the sleeve from the obturator. Dietz et al. teaches a downwardly spring biased rocker latch ([0127] and figure 4 element 308) that unlocks by applying pressure on the proximal arm of the rocker latch (thereby causing outward movement) ([0127]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention substitute the latching mechanism taught by Dietz et al. for the latch disclosed by Leimbach et al. as a simple substitution of known prior art elements to yield the predictable result of locking the obturator with respect to the sleeve assembly.
Regarding claim 2, Leimbach et al. in view of Dietz et al., as applied to claim 1, discloses a targeting set wherein the proximal end of the actuator arm is biased to move radially inwardly to keep (Dietz et al. [0127] downwardly biased is the same as inwardly biased).
Regarding claim 3, Leimbach et al. in view of Dietz et al., as applied to claim 1, discloses a targeting set wherein the catch has a ramp (Dietz et al. fig. 4 element 310; ramped catch) that extends radially outwardly in the distal direction (Dietz et al. fig. 4), wherein the ramp is configured to engage the distal end of the actuator arm to displace the distal end of the actuator arm radially outwardly (Dietz et al. [0127] and fig. 4; because the actuator arm is downwardly biased, as it progresses up the ramp it will displace outwardly until it has passed the edge and locks).
Regarding claim 4, Leimbach et al. in view of Dietz et al., as applied to claim 1, discloses a targeting set wherein the proximal end of the actuator arm is biased to move radially inwardly to keep the distal end of the actuator arm engaged with the catch (Dietz et al. [0127] because positive pressure moves the distal end outward it can be seen that inward motion of the proximal end results in outward motion of the distal end of the arm), wherein the catch includes a ramp (Dietz et al. fig. 4 element 310; ramped catch)  that extends radially outwardly in the distal direction (Dietz et al. fig. 4), wherein the ramp is configured to engage the distal end of the actuator arm to displace the distal end of the actuator arm radially outwardly against the bias of the proximal end of the actuator arm (Dietz et al. [0127] and fig. 4; because the actuator arm is downwardly biased, as it progresses up the ramp it will displace outwardly until it has passed the edge and locks).
Regarding claim 12, Leimbach et al. in view of Dietz et al., as applied to claim 1, discloses a targeting set wherein a portion of the actuator arm protrudes distally from the seal cap of the obturator (see Leimbach et al. annotated figure 2).
Regarding claim 13, Leimbach et al. in view of Dietz et al., as applied to claim 1, discloses a targeting set wherein the catch is recessed into a portion of the hub of the sleeve (see Leimbach et al. annotated figure 2)
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Leimbach et al. in view of Dietz et al., as applied to claim 1, and further in view of Stephens et al. (US 5709671 A).
Regarding claim 5, Leimbach et al. in view of Dietz et al., as applied to claim 1, discloses a targeting set with a first latching assembly (see annotated figure 2). However, Leimbach et al. in view of Dietz et al. is silent on the targeting set further comprising a second latching assembly including an actuator arm attached to the seal cap and a catch positioned in the sleeve hub. Stephens et al. teaches an obturator that connects to a sleeve using a pair of latching assemblies (see Stephens et al. annotated figure 2). Furthermore, According to MPEP 2144.04, a duplication of parts has no patentable significance unless a new and unexpected result is produced. Given that the same result (securing the obturator with respect to the sleeve) is produced using a second latching assembly as is produced using a single latching assembly, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the targeting set of Leimbach et al. in view of Dietz et al. to include a second latching assembly as taught by Stephens et al. to secure the obturator with respect to the sleeve.
[AltContent: textbox (Stephens et al. Annotated Figure 2)]
    PNG
    media_image3.png
    276
    286
    media_image3.png
    Greyscale


(see annotated figure 2), wherein the proximal end of the actuator arm of the latching assembly is biased to move radially inwardly to keep the distal end of the actuator arm of the latching assembly engaged with each respective catch (Dietz et al. [0127] because positive pressure moves the distal end outward it can be seen that inward motion of the proximal end results in outward motion of the distal end of the arm). However, Leimbach et al. in view of Dietz et al. is silent on using a second latching assembly of the same configuration. Stephens et al. teaches an obturator that connects to a sleeve using a pair of latching assemblies (see Stephens et al. annotated figure 2). Furthermore, According to MPEP 2144.04, a duplication of parts has no patentable significance unless a new and unexpected result is produced. Given that the same result (securing the obturator with respect to the sleeve) is produced using a second latching assembly as is produced using a single latching assembly, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the targeting set of Leimbach et al. in view of Dietz et al. to include a second latching assembly as taught by Stephens et al. to secure the obturator with respect to the sleeve.
Regarding claim 7, Leimbach et al. in view of Dietz et al., as applied to claim 1, discloses a targeting set with a latching assembly including an actuator arm attached to the seal cap and a catch positioned in the sleeve hub (see annotated figure 2), wherein the catch of each of the first latching assembly and the second latching assembly has a ramp (Dietz et al. fig. 4 element 310; ramped catch)  that extends radially outwardly in the distal direction (Dietz et al. fig. 4), wherein the ramp is configured to engage the distal end of the actuator arm to displace the distal end of the actuator arm radially outwardly (Dietz et al. [0127] and fig. 4; because the actuator arm is downwardly biased, as it progresses up the ramp it will displace outwardly until it has passed the edge and locks). However, Leimbach et al. in view of Dietz et al. is silent on using a second latching assembly of the same (see Stephens et al. annotated figure 2). Furthermore, According to MPEP 2144.04, a duplication of parts has no patentable significance unless a new and unexpected result is produced. Given that the same result (securing the obturator with respect to the sleeve) is produced using a second latching assembly as is produced using a single latching assembly, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the targeting set of Leimbach et al. in view of Dietz et al. to include a second latching assembly as taught by Stephens et al. to secure the obturator with respect to the sleeve.
Regarding claim 8, Leimbach et al. in view of Dietz et al., as applied to claim 1, discloses a targeting set with a latching assembly including an actuator arm attached to the seal cap and a catch positioned in the sleeve hub (see annotated figure 2), wherein the proximal end of the actuator arm is biased to move radially inwardly to keep the distal end of the actuator arm engaged with the catch (Dietz et al. [0127] because positive pressure moves the distal end outward it can be seen that inward motion of the proximal end results in outward motion of the distal end of the arm), wherein the catch includes a ramp (Dietz et al. fig. 4 element 310; ramped catch)  that extends radially outwardly in the distal direction (Dietz et al. fig. 4), wherein the ramp is configured to engage the distal end of the actuator arm to displace the distal end of the actuator arm radially outwardly against the bias of the proximal end of the actuator arm (Dietz et al. [0127] and fig. 4; because the actuator arm is downwardly biased, as it progresses up the ramp it will displace outwardly until it has passed the edge and locks). However, Leimbach et al. in view of Dietz et al. is silent on using a second latching assembly of the same configuration. Stephens et al. teaches an obturator that connects to a sleeve using a pair of latching assemblies (see Stephens et al. annotated figure 2). Furthermore, According to MPEP 2144.04, a duplication of parts has no patentable significance unless a new and unexpected result is produced. Given that the same result (securing the obturator with respect to the sleeve) is produced .
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Leimbach et al. in view of Dietz et al., as applied to claim 1, and further in view of Stephens et al. and Hueil et al. (US 20050070943 A1).
Regarding claim 9, Leimbach et al. in view of Dietz et al., as applied to claim 1, discloses a targeting set with a latching assembly including an actuator arm attached to the seal cap and a catch positioned in the sleeve hub (see annotated figure 2). However, Leimbach et al. in view of Dietz et al. is silent on using a second latching assembly of the same configuration. Stephens et al. teaches an obturator that connects to a sleeve using a pair of latching assemblies (see Stephens et al. annotated figure 2). Furthermore, According to MPEP 2144.04, a duplication of parts has no patentable significance unless a new and unexpected result is produced. Given that the same result (securing the obturator with respect to the sleeve) is produced using a second latching assembly as is produced using a single latching assembly, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the targeting set of Leimbach et al. in view of Dietz et al. to include a second latching assembly as taught by Stephens et al. to secure the obturator with respect to the sleeve.
Leimbach et al. in view of Dietz et al. is also silent on the catch of the second latching assembly being configured to only receive the actuator arm of the second latching assembly and not the actuator arm of the first latching assembly. Hueil et al. teaches a double latching assembly that ensures that only one assembly configuration can be obtained by providing different sized pins and pin holes that ensure the components line up ([0057]). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the targeting set of Leimbach et al. in 
Regarding claim 10, Leimbach et al. in view of Dietz et al., as applied to claim 1, discloses a targeting set with a latching assembly including an actuator arm attached to the seal cap and a catch positioned in the sleeve hub (see annotated figure 2). However, Leimbach et al. in view of Dietz et al. is silent on using a second latching assembly of the same configuration. Stephens et al. teaches an obturator that connects to a sleeve using a pair of latching assemblies (see Stephens et al. annotated figure 2). Furthermore, According to MPEP 2144.04, a duplication of parts has no patentable significance unless a new and unexpected result is produced. Given that the same result (securing the obturator with respect to the sleeve) is produced using a second latching assembly as is produced using a single latching assembly, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the targeting set of Leimbach et al. in view of Dietz et al. to include a second latching assembly as taught by Stephens et al. to secure the obturator with respect to the sleeve.
Leimbach et al. in view of Dietz et al. is also silent on catch of the second latching assembly defining a width, wherein the width of the catch of the second latching assembly is greater than a width defined by the catch of the first latching assembly. Hueil et al. teaches a double latching assembly that ensures that only one assembly configuration can be obtained by providing different sized pins and pin holes that ensure the components line up ([0057] and fig. 2; the width of the combination of the holes 84 and 76 on the left side is larger than that of 76 on the right side). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the targeting set of Leimbach et al. in view of Dietz et al. to include the second latching assembly defining a width greater than a width defined by the catch of the first latching assembly as taught by 
Regarding claim 11, Leimbach et al. in view of Dietz et al., as applied to claim 1, discloses a targeting set with a latching assembly wherein the proximal end of the actuator arm is biased to move radially inwardly to keep the distal end of the actuator arm engaged with the catch (Dietz et al. [0127] because positive pressure moves the distal end outward it can be seen that inward motion of the proximal end results in outward motion of the distal end of the arm), wherein the catch includes a ramp (Dietz et al. fig. 4 element 310; ramped catch)  that extends radially outwardly in the distal direction (Dietz et al. fig. 4), wherein the ramp is configured to engage the distal end of the actuator arm to displace the distal end of the actuator arm radially outwardly against the bias of the proximal end of the actuator arm (Dietz et al. [0127] and fig. 4; because the actuator arm is downwardly biased, as it progresses up the ramp it will displace outwardly until it has passed the edge and locks), However, Leimbach et al. in view of Dietz et al. is silent on using a second latching assembly of the same configuration and wherein the actuator arm of the first latching assembly is positioned on an opposite side of the seal cap relative to the actuator arm of the second latching assembly. Stephens et al. teaches an obturator that connects to a sleeve using a pair of latching assemblies wherein each of the assemblies are located on opposite sides of the obturator (see Stephens et al. annotated figure 2). Furthermore, According to MPEP 2144.04, a duplication of parts has no patentable significance unless a new and unexpected result is produced. Given that the same result (securing the obturator with respect to the sleeve) is produced using a second latching assembly as is produced using a single latching assembly, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the targeting set of Leimbach et al. in view of Dietz et al. to include a second latching assembly positioned at an opposite end from a first latching assembly as taught by Stephens et al. to secure the obturator with respect to the sleeve.
([0057] and fig. 2; the width of the combination of the holes 84 and 76 on the left side is larger than that of 76 on the right side and the holes are analogous to the ramp in that they both receive the actuator arm). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the targeting set of Leimbach et al. in view of Dietz et al. to include the ramp of the catch of the first latching assembly being wider than the ramp of the catch of the second latching assembly as taught by Hueil et al. as a combination of known prior art elements to yield the predictable result of preventing undesired configurations of the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are relevant to the art of latching assemblies: (McFarlane; US 6227895 B1) and (Shaojun; US 8137124 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.S.S./               Examiner, Art Unit 3791   
    
/JASON M SIMS/               Supervisory Patent Examiner, Art Unit 3791